


Exhibit 10.60

 

        [ex1060i001.jpg]

Sanmina-SCI Corporation
2700 North First Street
San Jose, California 95134
Tel (408) 964-3500

 

August 23, 2007

 

 

Joseph R. Bronson

 

Dear Joe:

 

On behalf of Sanmina-SCI Corporation, I am pleased to offer you the position of
President and Chief Operating Officer, reporting to Jure Sola, Chairman & CEO.
In this position, you will be classified as an exempt employee, and you will
receive a base salary of $500,000.00 annually. You will be paid bi-weekly in
accordance with the Company’s payroll practices.

 

You will also be eligible for a bonus payment in fiscal 2008. Your bonus payout
will be based on the attached annual bonus plan (consisting of actual
achievement of revenue and operating margin) or $200,000.00, whichever is
greater. This bonus payment will be made in accordance with the Company’s normal
pay practices for bonuses.

 

As a regular full time employee, you will be eligible to participate in the
medical, life, and dental coverages within the terms of the Company’s insurance
plans in effect during your employment. Enclosed is the 2007 Summary of Benefit
Options which describes the Benefit Plan in greater detail. You should be aware
that the terms of such insurance programs may be modified from time to time
during the course of employment with the Company.

 

In addition, Sanmina-SCI offers a number of Company sponsored benefits,
including a retirement Deferred Savings Plan (401K), which you will be eligible
to participate in, after completing one month, of regular full-time employment.

 

You will also receive a stock option grant of two hundred fifty thousand
(250,000) shares. Your stock option grant date will be the fifteenth (15th) of
the month, following your date of hire.  One fifth of the shares subject to your
stock option will be exercisable after one year of service, and the remaining
shares will become exercisable in equal installments of 1/24 per month.
Notwithstanding the foregoing, if the 14 trading day average closing price of
the company’s common stock (the “average closing price”) reaches $10.00 or
greater, all options will vest immediately. The specific terms of this stock
option grant will be set forth in a definitive stock option agreement between
you and the Company.

 

In addition, you will receive two hundred fifty thousand (250,000) shares of
restricted stock (RSUs) to fully vest at the end of three (3) years. This
vesting period will be reduced as per below if the 14 trading day average
closing price of the company’s common stock (the “average closing price”)
reaches certain  performance hurdles:

 

•                  83.333 shares will be released if the average closing price
equals or exceeds $6.00

 

•                  An additional 83.333 shares will be released if the average
closing price equals or exceeds $8.00

 

•                  An additional 83.334 shares will be released if the average
closing price equals or exceeds $10.00

 

The terms of your RSUs will be set forth in a definitive stock agreement between
you and the Company.

 

--------------------------------------------------------------------------------


 

Your employment pursuant to this offer is contingent on your executing and
agreeing to be bound by the terms and conditions of the Company’s standard
Employee Propriety Information and Inventions Agreement, a copy of which is
attached. Employment with Sanmina-SCI is also contingent upon you providing the
Company with the legally required proof of authorization to work in the United
States.

 

You understand and acknowledge that employment with the Company is for an
unspecified duration and constitutes “at-will” employment. You acknowledge that
this employment relationship may be terminated at any time, with or without
cause or for any or no cause, at the option of either you or the Company, with
or without notice.

 

I sincerely hope that you will accept our offer of employment and we look
forward to working with you. I would like you to begin your employment with
Sanmina-SCI as soon as practicable.

 

This offer is valid until 5:00pm (PST) August 29, 2007. Please acknowledge your
receipt and acceptance of our offer before this date by signing and returning a
complete copy to my attention in the enclosed envelope. Please keep one copy of
the offer letter for your records. We look forward to your joining the
Sanmina-SCI team.

 

Sincerely,

 

/s/ JURE SOLA

 

Jure Sola

Chairman & CEO

 

 

Enclosures

 

Agreed to and accepted this 28th day of August, 2007.

 

 

/s/ JOSEPH R.BRONSON

 

August 31, 2007

 

Joseph R. Bronson

Start Date

 

--------------------------------------------------------------------------------
